Exhibit 10.1

NUTRISYSTEM, INC.



Compensation Policy For Non-Employee Directors



Effective March 1, 2008



EQUITY COMPENSATION

New Director Equity Grant

Upon first appointment or election to the Company's Board of Directors, a new
non-employee director will receive shares of restricted common stock with a
value of $100,000. Vesting will be one-third each year for three years on the
anniversary of the date of grant. The number of restricted common shares granted
shall be determined by dividing $100,000 by the closing price per common share
on the date of grant.

Annual Equity Retainer Grant

 * On an annual basis, each non-employee director will receive shares of common
   stock with a value of $65,000 on a grant date to be determined in advance by
   the Board of Directors. Shares will be fully vested on the date of grant, but
   may not be sold until the first anniversary of the date of grant. The number
   of common shares granted shall be determined by dividing $65,000 by the
   closing price per common share on the date of grant.

CASH COMPENSATION:



Annual Cash Retainer Fee

 * $35,000 annual cash retainer for each non-employee director, payable in the
   amount of $8,750 per quarter in arrears.

Annual Cash Retainers for Committee Service - Chair

 * $20,000 annual cash retainer for the chair of the Audit Committee, payable in
   the amount of $5,000 quarterly in arrears.
 * $10,000 annual cash retainer for the chair of the Compensation Committee,
   payable in the amount of $2,500 quarterly in arrears.
 * $7,500 annual cash retainer for the chair of the Nominating and Corporate
   Governance Committee, payable in the amount of $1,875 quarterly in arrears.

Annual Cash Retainers for Committee Service - Non-Chair

 * $10,000 annual cash retainer for the non-chair members of the Audit
   Committee, payable in the amount of $2,500 quarterly in arrears.
 * $5,000 annual cash retainer for the non-chair members of the Compensation
   Committee, payable in the amount of $1,250 quarterly in arrears.
 * $5,000 annual cash retainer for the non-chair members of the Nominating and
   Corporate Governance Committee, payable in the amount of $1,250 quarterly in
   arrears.